Exhibit 10.2

 

Execution Version

 

AMENDED AND RESTATED COLLATERAL AGREEMENT

 

made by

 

Jones Energy, Inc.

 

in favor of

 

Wells Fargo Bank, National Association,

 

as Collateral Agent

 

Dated as of February 14, 2018

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I Definitions

2

 

 

Section 1.01

Definitions

2

Section 1.02

Other Definitional Provisions; References

5

Section 1.03

Computation of Time Periods

5

 

 

 

ARTICLE II [Reserved]

5

 

 

ARTICLE III Grant of Security Interest

6

 

 

Section 3.01

Grant of Security Interest

6

Section 3.02

Transfer of Pledged Securities

8

Section 3.03

Grantor Remains Liable under Accounts, Chattel Paper and Payment Intangibles

8

 

 

ARTICLE IV Acknowledgments, Waivers and Consents

9

 

 

 

 

Section 4.01

Acknowledgments, Waivers and Consents

9

Section 4.02

No Subrogation, Contribution or Reimbursement

11

 

 

 

ARTICLE V Representations and Warranties

12

 

 

Section 5.01

[Reserved]

12

Section 5.02

Benefit to the Grantor

12

Section 5.03

Title; No Other Liens

12

Section 5.04

Perfected First Priority Liens

12

Section 5.05

Legal Name, Organizational Status, Chief Executive Office

12

Section 5.06

Prior Names

13

Section 5.07

Pledged Securities

13

Section 5.08

Goods

13

Section 5.09

Instruments and Chattel Paper

13

Section 5.10

Truth of Information; Accounts

13

Section 5.11

Governmental Obligors

13

 

 

 

ARTICLE VI Covenants

13

 

 

Section 6.01

Maintenance of Perfected Security Interest; Further Documentation

14

Section 6.02

Maintenance of Records

15

Section 6.03

Changes in Locations, Name, etc.

15

Section 6.04

Limitations on Dispositions of Collateral

15

Section 6.05

Pledged Securities

15

Section 6.06

Analysis of Accounts, Etc.

16

Section 6.07

Instruments and Tangible Chattel Paper

16

Section 6.08

Commercial Tort Claims

16

 

 

 

ARTICLE VII Remedial Provisions

17

 

 

Section 7.01

Pledged Securities

17

Section 7.02

Collections on Accounts, Etc.

18

Section 7.03

Proceeds

18

Section 7.04

UCC and Other Remedies

19

 

i

--------------------------------------------------------------------------------


 

Section 7.05

Private Sales of Pledged Securities

20

Section 7.06

Waiver; Deficiency

20

Section 7.07

Non-Judicial Enforcement

20

 

 

 

ARTICLE VIII The Collateral Agent

20

 

 

Section 8.01

Collateral Agent’s Appointment as Attorney-in-Fact, Etc.

21

Section 8.02

Duty of Collateral Agent

22

Section 8.03

Execution of Financing Statements

23

Section 8.04

Authority of Collateral Agent

23

 

 

 

ARTICLE IX Subordination of Indebtedness

23

 

 

Section 9.01

Subordination of All Grantor Claims

23

Section 9.02

Claims in Bankruptcy

23

Section 9.03

Payments Held in Trust

24

Section 9.04

Liens Subordinate

24

Section 9.05

Notation of Records

24

 

 

 

ARTICLE X Miscellaneous

24

 

 

Section 10.01

Waiver

24

Section 10.02

Notices

25

Section 10.03

Payment of Expenses, Indemnities, Etc.

25

Section 10.04

Amendments in Writing

26

Section 10.05

Successors and Assigns

26

Section 10.06

Invalidity

26

Section 10.07

Counterparts

26

Section 10.08

Survival

26

Section 10.09

Captions

26

Section 10.10

Governing Law; Submission to Jurisdiction

27

Section 10.11

Acknowledgments

28

Section 10.12

Set-Off

29

Section 10.13

Releases

29

Section 10.14

Reinstatement

29

Section 10.15

Acceptance

30

Section 10.16

Amendment and Restatement

30

Section 10.17

No Oral Agreements

30

Section 10.18

Collateral Agent

30

 

SCHEDULES:

 

1.

Notice Addresses of Grantor

 

 

2.

Commercial Tort Claims

 

 

3.

Filings and Other Actions Required to Perfect Security Interests

 

ii

--------------------------------------------------------------------------------


 

4.

Legal Name, Location of Jurisdiction of Organization, Organizational
Identification Number, Taxpayer Identification Number and Chief Executive Office

 

 

5.

Prior Names, Prior Chief Executive Office, Location of Tangible Assets

 

iii

--------------------------------------------------------------------------------


 

This AMENDED AND RESTATED COLLATERAL AGREEMENT, dated as of February 14, 2018,
is made by Jones Energy, Inc., a Delaware corporation (the “Grantor”), in favor
of Wells Fargo Bank, National Association, as collateral agent (in such
capacity, together with its successors in such capacity, the “Collateral
Agent”), for the ratable benefit of the Secured Parties (such capitalized term
and other capitalized terms used in this Agreement as hereinafter defined).

 

WHEREAS, pursuant to that certain Credit Agreement dated as of December 31, 2009
(as amended, supplemented, amended and restated or otherwise modified from time
to time, the “Credit Agreement”), by and among Jones Energy Holdings, LLC, a
Delaware limited liability company, as borrower (the “Borrower”), each lender
from time to time party thereto (collectively, the “Lenders” and individually, a
“Lender”) and Wells Fargo Bank, N.A., as administrative agent (the
“Administrative Agent”), the Lenders have extended commitments to make loans to
the Borrower and to participate in letters of credit issued thereunder; and

 

WHEREAS, the Borrower and its Restricted Subsidiaries (as defined in the Credit
Agreement) have entered into or may enter into certain Permitted Swap Agreements
(as defined in the Credit Agreement);

 

WHEREAS, the Borrower and its Restricted Subsidiaries have entered into or may
enter into arrangements for certain Bank Products (as defined in the Credit
Agreement) pursuant to the terms of the Credit Agreement;

 

WHEREAS, pursuant to that certain Indenture, dated as of the date hereof (as
amended, amended and restated, supplemented, and otherwise modified from time to
time, the “Indenture”), among the Borrower, the other Existing Grantors and UMB
Bank, N.A., as trustee (the “Trustee”), the Borrower issued notes thereunder;

 

WHEREAS, the Borrower and the other Existing Grantors may incur Additional
Priority Lien Debt and Priority Lien Obligations (as defined in the Collateral
Agency Agreement) from time to time, subject to the terms and conditions of the
Collateral Agency Agreement;

 

WHEREAS, the Collateral Agent has agreed to act as collateral agent on behalf of
all present and future Priority Lien Secured Parties (as defined in the
Collateral Agency Agreement) with respect to the Collateral (as hereinafter
defined) and is entering into this Agreement in accordance with the Collateral
Agency Agreement;

 

WHEREAS, the Borrower and Grantor are engaged in related businesses, and Grantor
will derive substantial direct and indirect benefit from the extensions of
credit and the incurrence of the Priority Lien Obligations;

 

WHEREAS, in connection with the Credit Agreement the Grantor executed and
delivered to the Administrative Agent that certain Guarantee and Collateral
Agreement dated as of January 29, 2014, by the Grantor in favor of the
Administrative Agent on behalf of the Secured Parties (as defined in the Credit
Agreement) (as amended, restated, or otherwise modified prior to the date
hereof, the “Existing Parent GCA”); and

 

WHEREAS, in connection with the transactions contemplated by Amendment No. 12
(as defined in the Credit Agreement), the parties to the Existing Parent GCA
wish to, and do hereby,

 

--------------------------------------------------------------------------------


 

amend and restate the Existing Parent GCA (to the extent such provisions therein
relate to the granting of a security interest or the provision of Collateral) as
set forth herein.

 

NOW, THEREFORE, in consideration of the premises and to induce each Priority
Lien Secured Party to enter into the applicable Priority Lien Documents (as
defined in the Collateral Agency Agreement) and to induce the Priority Lien
Secured Parties to make their respective extensions of credit to the Borrower
thereunder and the extension of financial accommodations under the Permitted
Swap Agreements and with respect to the Bank Products referred to above, the
Grantor hereby agrees with the Collateral Agent, for the ratable benefit of the
Secured Parties, as follows:

 

ARTICLE I
Definitions

 

Section 1.01                             Definitions.

 

(a)                                 As used in this Agreement (as defined
below), each term defined herein shall have the meaning indicated herein. 
Unless otherwise defined herein, terms defined in the Collateral Agency
Agreement and used herein shall have the meanings given to them in the
Collateral Agency Agreement, or, if not defined therein, have the respective
meanings assigned to them in the Credit Agreement, and the following terms as
well as all uncapitalized terms which are defined in the UCC (as defined below)
on the date hereof are used herein as so defined: Accounts, Chattel Paper,
Commercial Tort Claims, Deposit Accounts, Documents, Electronic Chattel Paper,
Equipment, Fixtures, General Intangibles,
Goods, Instruments, Inventory, Investment Property, Letter-of-Credit Rights,
Payment Intangibles, Proceeds, Supporting Obligations, and Tangible Chattel
Paper.

 

(b)                                 The following terms shall have the following
meanings:

 

“Account Debtor” shall mean a Person (other than the Grantor) obligated on an
Account, Chattel Paper, or General Intangible.

 

“Agreement” shall mean this Amended and Restated Collateral Agreement, as the
same may be amended, amended and restated, supplemented or otherwise modified
from time to time.

 

“Cash Collateral Accounts” shall mean all Deposit Accounts held with the
Collateral Agent as cash collateral for letters of credit in accordance with the
Credit Agreement.

 

“Collateral” shall have the meaning assigned such term in Section 3.01.

 

“Collateral Agency Agreement” means that certain Collateral Agency Agreement,
dated as of the date hereof, by and among the Borrower, the Grantor, the other
Existing Grantors, the Trustee, the Collateral Agent, Wells Fargo Bank, N.A., as
administrative agent, and each other secured representative party thereto from
time to time, as amended, amended and restated, supplemented or otherwise
modified from time to time.

 

“Collateral Agent” has the meaning set forth in the introductory paragraph to
this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Collateral Agreement” means that certain Amended and Restated Collateral
Agreement, dated as of the date hereof, by the Existing Grantors in favor of the
Collateral Agent, as amended, amended and restated, supplemented or otherwise
modified from time to time.

 

“Contracts” shall mean all contracts to which the Grantor now is, or hereafter
will be bound, or to which the Grantor is or hereafter will be a party,
beneficiary or assignee and all exhibits, schedules and other attachments to
such contracts, as the same may be amended, supplemented or otherwise modified
or replaced from time to time.

 

“Contract Documents” shall mean all Instruments, Chattel Paper, letters of
credit, bonds, guarantees or similar documents evidencing, representing, arising
from or existing in respect of, relating to, securing or otherwise supporting
the payment of, the Contract Rights.

 

“Contract Rights” shall mean (i) all (A) of the Grantor’s rights to payment
under any Contract or Contract Document and (B) payments due and to become due
to the Grantor under any Contract or Contract Document, in each case whether as
contractual obligations, damages or otherwise; (ii) all of the Grantor’s claims,
rights, powers, or privileges and remedies under any Contract or Contract
Document; and (iii) all of the Grantor’s rights under any Contract or Contract
Document to make determinations, to exercise any election (including, but not
limited to, election of remedies) or option or to give or receive any notice,
consent, waiver or approval together with full power and authority with respect
to any Contract or Contract Document to demand, receive, enforce or collect any
of the foregoing rights or any Property which is the subject of any Contract or
Contract Document, to enforce or execute any checks, or other instruments or
orders, to file any claims and to take any action which, as requested by the
Collateral Agent, may be necessary or advisable in connection with any of the
foregoing.

 

“Dollars” refers to lawful money of the United States of America.

 

“Excluded Accounts” shall mean (a) any Deposit Account, securities account or
commodities account exclusively used for payroll, taxes and other employee wage
and benefit payments, (b) any Deposit Account, trust account, escrow account or
security deposit established pursuant to statutory obligations or for the
payment of taxes or holding funds in trust for third parties in the ordinary
course of business and (c) any Deposit Account, securities account or
commodities account in which the aggregate amount on deposit (or, in the case of
any securities account, the total fair market value of all securities held in
such account) does not exceed $1,000,000 as of the end of any Business Day.

 

“Excluded Certificated Collateral” shall have the meaning assigned such term in
Section 3.01(b).

 

“Excluded Contracts” shall have the meaning assigned such term in
Section 3.01(b).

 

“Excluded Equity” shall have the meaning assigned such term in Section 3.01(b).

 

“Excluded Governmental Permits” shall have the meaning assigned such term in
Section 3.01(b).

 

3

--------------------------------------------------------------------------------


 

“Excluded Perfection Assets” shall mean, collectively, (a) any Excluded Accounts
and (b) any Property (i) in which a security interest cannot be perfected by the
filing of a financing statement under the UCC and (ii) with respect to which the
Controlling Priority Lien Representative has determined, and continues to
maintain, in its reasonable discretion that the cost of perfecting a security
interest in such Property outweighs any benefit that would be received by the
Secured Parties therefrom; provided that any such Property shall immediately and
automatically cease to constitute “Excluded Perfection Assets” if, at any time,
the Controlling Priority Lien Representative determines in its reasonable
discretion that the cost of perfecting a security interest in such Property no
longer outweighs the benefit that would be received by the Secured Parties
therefrom.

 

“Excluded PMSI Collateral” shall have the meaning assigned such term in
Section 3.01(b).

 

“Excluded Real Property” shall have the meaning assigned such term in
Section 3.01(b).

 

“Excluded Securities” shall mean the Equity Interests of Borrower and the
certificates or instruments, if any, representing such Equity Interests.

 

“Exempt Goods” shall have the meaning assigned such term in Section 5.08.

 

“Exempt Instruments and Chattel Paper” shall have the meaning assigned such term
in Section 5.09.

 

“Existing Grantors” shall mean, collectively, the Borrower and each Subsidiary
that is, or becomes, party to the Collateral Agreement.

 

“Foreign Subsidiary” shall have the meaning assigned such term in
Section 3.01(b).

 

“Governmental Permits” shall mean any franchise, permit, certificate, license or
authorization of any Governmental Authority.

 

“Issuers” shall mean, collectively, each Existing Grantor or other Subsidiary of
the Borrower that is an issuer of any Equity Interest.

 

“Obligations” shall mean, collectively, all Priority Lien Obligations. 
Notwithstanding anything to the contrary contained herein or in any Priority
Lien Document, no Excluded Swap Obligations shall be “Obligations”.

 

“Permitted Swap Agreement” shall mean any Swap Agreement entered into by any
Existing Grantor with any Hedge Bank.

 

“Pledged Securities” shall mean: (i) all of Grantor’s interest in the Equity
Interest of any Person (other than the Excluded Securities); and (ii) (a) the
certificates or instruments, if any, representing such Equity Interests, (b) all
dividends (cash, stock or otherwise), cash, instruments, rights to subscribe,
purchase or sell and all other rights and Property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such Equity Interests, (c) all replacements, additions to and substitutions
for any of the Property referred to in this definition, including, without
limitation, claims against third parties, (d) the proceeds, interest,

 

4

--------------------------------------------------------------------------------


 

profits and other income of or on any of the Property referred to in this
definition and (e) all books and records relating to any of the Property
referred to in this definition.

 

“Priority Lien Documents” has the meaning given to such term in the Collateral
Agency Agreement.

 

“Secured Parties” shall mean, collectively, all Priority Lien Secured Parties.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Security Termination” shall mean the Discharge of Priority Lien Obligations.

 

“UCC” shall mean the Uniform Commercial Code, as it may be amended, from time to
time in effect in the State of New York; provided, however, in the event that,
by reason of mandatory provisions of law, any or all of the attachment,
perfection or priority of the security interest in any Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than the State
of New York, the term “UCC” shall mean the Uniform Commercial Code as in effect
in such other jurisdiction for purposes of the provisions hereof relating to
such attachment, perfection or priority and for purposes of definitions related
to such provisions.

 

Section 1.02                             Other Definitional Provisions;
References.  The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.  The gender of
all words shall include the masculine, feminine, and neuter, as appropriate. 
The words “herein,” “hereof,” “hereunder” and other words of similar import when
used in this Agreement refer to this Agreement as a whole, and not to any
particular article, section or subsection.  Any reference herein to a
Section shall be deemed to refer to the applicable Section of this Agreement
unless otherwise stated herein.  Any reference herein to an exhibit, schedule or
annex shall be deemed to refer to the applicable exhibit, schedule or annex
attached hereto unless otherwise stated herein.  Where the context requires,
terms relating to the Collateral or any part thereof, when used in relation to a
Grantor, shall refer to such Grantor’s Collateral or the relevant part thereof.

 

Section 1.03                             Computation of Time Periods.  In this
Agreement, with respect to the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including” and
the words “to” and “until” each means “to but excluding.”

 

ARTICLE II
[Reserved]

 

5

--------------------------------------------------------------------------------


 

ARTICLE III
Grant of Security Interest

 

Section 3.01                             Grant of Security Interest.

 

(a)                                 The Grantor hereby pledges, assigns and
transfers to the Collateral Agent, and grants to the Collateral Agent, for the
ratable benefit of the Secured Parties, a security interest in all of the
following Property now owned or at any time hereafter acquired by the Grantor or
in which the Grantor now has or at any time in the future may acquire any right,
title or interest and whether now existing or hereafter coming into existence
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations:

 

(1)                                 all Accounts and Payment Intangibles;

 

(2)                                 all Chattel Paper (whether Tangible Chattel
Paper or Electronic Chattel Paper);

 

(3)                                 all Commercial Tort Claims described on
Schedule 2 hereto;

 

(4)                                 all Cash Collateral Accounts;

 

(5)                                 all Documents;

 

(6)                                 all General Intangibles (including, without
limitation, rights in and under any Swap Agreements);

 

(7)                                 all Goods (including, without limitation,
all Inventory and all Equipment, but excluding all Fixtures);

 

(8)                                 all Instruments;

 

(9)                                 all Investment Property;

 

(10)                          all Letter-of-Credit Rights (whether or not the
letter of credit is evidenced by a writing;

 

(11)                          all Pledged Securities;

 

(12)                          all Supporting Obligations;

 

(13)                          all cash and Money;

 

(14)                          all Deposit Accounts (other than accounts
exclusively used for payroll, taxes and other employee wage and benefit
payments), Securities Accounts and Commodity Accounts;

 

(15)                          all Governmental Permits, Contracts and Contract
Rights;

 

(16)                          all books and records pertaining to the
Collateral; and

 

(17)                          to the extent not otherwise included, all Proceeds
and products of any and all of the foregoing and all collateral security,
guarantees and other Supporting Obligations given with respect to any of the
foregoing.

 

6

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding anything to the contrary
contained in Section 3.01(a) and other than to the extent set forth in this
Section 3.01(b), the following Property shall be excluded from the lien and
security interest granted hereunder (and shall, as applicable, not be included
as “Collateral”, “Inventory”, “Equipment”, “General Intangibles”, “Investment
Property”, “Proceeds”, “Instruments” or “Chattel Paper” for the purposes of this
Agreement): (i) any Contract, Contract Document or other document (and any
Contract Rights arising thereunder) to which the Grantor is a party and any
Governmental Permit held by the Grantor, in any case to the extent (but only to
the extent) that the Grantor is prohibited from granting a security interest in,
pledge of, or charge, mortgage or lien upon any such Property by reason of
(A) an existing and enforceable negative pledge or anti-assignment provision or
(B) any Governmental Requirement to which the Grantor or its Property is subject
(all such Contracts, Contract Documents, and other documents being the “Excluded
Contracts”) and all such Governmental Permits being the “Excluded Governmental
Permits”); provided, however, that (x) the exclusion from the lien and security
interest granted by the Grantor hereunder of any Contract Rights or Governmental
Permit of the Grantor under one or more of the Excluded Contracts or Excluded
Governmental Permits shall not limit, restrict or impair the grant by the
Grantor of the lien and security interest in any Accounts or receivables arising
under any such Excluded Contract or Excluded Governmental Permits or any
payments due or to become due thereunder, and (y) any Excluded Contract or
Excluded Governmental Permit shall automatically cease to be excluded from this
Section 3.01(b) (and shall automatically be subject to the lien and security
interest granted hereby and to the terms and provisions of this Agreement as
“Collateral”), to the extent that (1) either of the prohibitions discussed in
clause (A) and (B) above is ineffective or subsequently rendered ineffective
under Sections 9-406, 9-407, 9-408 or 9-409 of the UCC or under any other
Governmental Requirement or is otherwise no longer in effect, or (2) the Grantor
has obtained the consent of the other parties to such Excluded Contract to the
creation of a lien and security interest in, such Excluded Contract; (ii) as to
the Grantor, more than 65% of the outstanding voting stock of (A) any entity
that is a controlled foreign corporation under Section 957 of the Internal
Revenue Code (or any successor provision thereto) (“Foreign Subsidiary”) and
(B) any Subsidiary of the Grantor that has no Property other than Equity
Interests in Foreign Subsidiaries (any such stock being the “Excluded Equity”);
(iii) any Property of the Grantor which is subject to a Capital Lease Obligation
(as defined in the Indenture), purchase money obligation or other debt
obligation if and to the extent that (i) such Capital Lease Obligation, purchase
money obligation or other debt obligation was incurred in accordance with the
terms of the Priority Lien Documents and the agreements or documents granting or
governing such Capital Lease Obligation, purchase money obligation or other debt
obligation validly prohibit, or otherwise require any consent with respect to
the granting of a Lien in the property securing such purchase money obligation
or other debt obligation and (ii) such restriction described in clause (i) above
relates only to the asset or assets acquired by the Grantor and attachments and
accessions thereto, improvements thereof or substitutions therefor or other
property or equipment financed by the same financing source pursuant to
customary cross collateral arrangements; provided that all proceeds paid or
payable to the Grantor from any sale, transfer or assignment or other voluntary
or involuntary disposition of such assets and all rights to receive such
proceeds shall be included in the Collateral to the extent not otherwise
required to be paid to the holder of such Capital Lease Obligations, purchase
money obligations or other debt obligations secured by such assets (all such
property being the “Excluded PMSI Collateral”); (iv) any real property (other
than any Oil and Gas Property) owned by the Grantor that has a Fair Market Value
(as defined in the Indenture) not exceeding $5,000,000 (all such property being
the

 

7

--------------------------------------------------------------------------------


 

“Excluded Real Property”); (v) [reserved] ; (vi) any motor vehicles, aircraft,
rolling stock or other assets subject to certificate-of-title statutes
(excluding, for the avoidance of doubt, Oil and Gas Properties) (all such
property being the “Excluded Certificated Collateral”); (ix) Collateral that is
or may be provided to certain Hedging Obligation (as defined in the Indenture)
counterparties, certain banking product and account providers or issuers of
letters of credit pursuant to the Priority Lien Documents rather than generally
to the Priority Lien Secured Parties or to the Collateral Agent for the benefit
of the Priority Lien Secured Parties as a whole; (x) cash or securities of the
Grantor pledged to secure performance of tenders, surety or appeal bonds,
government contracts, performance or return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business;
(xi) any “intent-to-use” application for registration of a Trademark filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, solely to the extent, if any, that, and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law; (xii) any Equity
Interests in any Unrestricted Subsidiaries (as defined in the Indenture), other
than Equity Interests owned by the Grantor in any Unrestricted SCOOP/STACK
Subsidiary (as defined in the Indenture) and (xiii) the Excluded Securities;
provided, however, that any Proceeds received by the Grantor on account of any
Excluded Contracts, Excluded Governmental Permits, Excluded Equity, Excluded
PMSI Collateral, Excluded Real Property, Excluded Certificated Collateral,
Excluded Securities or any other Property excluded under clauses (i) through
(xiii) above shall constitute Collateral unless any assets or Property
constituting such Proceeds are themselves subject to the exclusions set forth in
clauses (i) through (xiii) above.

 

Section 3.02                             Transfer of Pledged Securities.  All
certificates and instruments representing or evidencing the Pledged Securities
shall be delivered to and held pursuant hereto by the Collateral Agent or a
Person designated by the Collateral Agent and, in the case of an instrument or
certificate in registered form, shall be duly endorsed to the Collateral Agent
or in blank by an effective endorsement (whether on the certificate or
instrument or on a separate writing), and accompanied by any required transfer
tax stamps to effect the pledge of the Pledged Securities to the Collateral
Agent.  Notwithstanding the preceding sentence, all Pledged Securities must be
delivered or transferred in such manner, and the Grantor shall take all such
further action as may be requested by the Collateral Agent, as to permit the
Collateral Agent to be a “protected purchaser” to the extent of its security
interest as provided in Section 8-303 of the UCC (if the Collateral Agent
otherwise qualifies as a protected purchaser).

 

Section 3.03                             Grantor Remains Liable under Accounts,
Chattel Paper and Payment Intangibles.  Anything herein to the contrary
notwithstanding, the Grantor shall remain liable under each of the Accounts,
Chattel Paper and Payment Intangibles to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, to the same
extent as if this Agreement had not been executed.  Neither the Collateral Agent
nor any other Secured Party shall have any obligation or liability under any
Account, Chattel Paper or Payment Intangible (or any agreement giving rise
thereto) by reason of or arising out of this Agreement or the receipt by the
Collateral Agent or any such other Secured Party of any payment relating to such
Account, Chattel Paper or Payment Intangible, pursuant hereto, nor shall the
Collateral Agent or any other Secured Party be obligated in any manner to
perform any of the obligations of the Grantor under or pursuant to any Account,
Chattel Paper or Payment Intangible (or any agreement giving rise thereto), to
make any payment, to make any

 

8

--------------------------------------------------------------------------------


 

inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party under any Account, Chattel
Paper or Payment Intangible (or any agreement giving rise thereto), to present
or file any claim, to take any action to enforce any performance or to collect
the payment of any amounts which may have been assigned to it or to which it may
be entitled at any time or times.

 

ARTICLE IV
Acknowledgments, Waivers and Consents

 

Section 4.01                             Acknowledgments, Waivers and Consents.

 

(a)                                 The Grantor acknowledges and agrees that the
obligations undertaken by it under this Agreement involve the provision of
collateral security for the obligations of Persons other than the Grantor and
that until Security Termination has occurred the Grantor’s provision of
collateral security for the Obligations are absolute, irrevocable and
unconditional under any and all circumstances.  In full recognition and
furtherance of the foregoing, the Grantor understands and agrees, to the fullest
extent permitted under applicable law and except as may otherwise be expressly
and specifically provided in the Collateral Agency Agreement and the Priority
Lien Documents, that the Grantor shall remain obligated hereunder (including,
without limitation, with respect to the collateral security provided by the
Grantor herein) and the enforceability and effectiveness of this Agreement and
the liability of the Grantor, and the rights, remedies, powers and privileges of
the Collateral Agent and the other Secured Parties under this Agreement, the
Collateral Agency Agreement and the Priority Lien Documents shall not be
affected, limited, reduced, discharged or terminated in any way:

 

(i)                                     notwithstanding that, without any
reservation of rights against the Grantor and without notice to or further
assent by the Grantor, (A) any demand for payment of any of the Obligations made
by the Collateral Agent or any other Secured Party may be rescinded by the
Collateral Agent or such other Secured Party and any of the Obligations
continued; (B) the Obligations, the liability of any other Person upon or for
any part thereof or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by, or any indulgence or forbearance in respect thereof
granted by, the Collateral Agent or any other Secured Party; (C) any Priority
Lien Document, any Permitted Swap Agreement and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Collateral Agent (or the applicable
Secured Parties) may deem advisable from time to time; (D) the Borrower, any
other Existing Grantor or any other Person may from time to time accept or enter
into new or additional agreements, security documents, guarantees or other
instruments in addition to, in exchange for or relative to, any Priority Lien
Document or any Permitted Swap Agreement, all or any part of the Obligations or
any Collateral now or in the future serving as security for the Obligations;
(E) any collateral security, guarantee or right of offset at any time held by
the Collateral Agent or any other Secured Party for the payment of the
Obligations may be sold, exchanged, waived, surrendered or released; and (F) any
other event (other than Security Termination) shall occur which constitutes a
defense or release of sureties generally; and

 

9

--------------------------------------------------------------------------------


 

(ii)                                  without regard to, and the Grantor hereby
expressly waives to the fullest extent permitted by law any defense now or in
the future arising by reason of, (A) the illegality, invalidity or
unenforceability of any Priority Lien Document, any Permitted Swap Agreement,
any of the Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
the Collateral Agent or any other Secured Party, (B) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Grantor or any other Person against
the Collateral Agent or any other Secured Party, (C) the insolvency, bankruptcy
arrangement, reorganization, adjustment, composition, liquidation, disability,
dissolution or lack of power of the Grantor or any other Person at any time
liable for the payment of all or part of the Obligations or the failure of the
Collateral Agent or any other Secured Party to file or enforce a claim in
bankruptcy or other proceeding with respect to any Person; or any sale, lease or
transfer of any or all of the assets of the Grantor, or any changes in the
shareholders of the Grantor; (D) the fact that any Collateral or Lien
contemplated or intended to be given, created or granted as security for the
repayment of the Obligations shall not be properly perfected or created, or
shall prove to be unenforceable or subordinate to any other Lien, it being
recognized and agreed by the Grantor that it is not entering into this Agreement
in reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectability or value of any of the Collateral for the
Obligations; (E) any failure of the Collateral Agent or any other Secured Party
to marshal assets in favor of the Grantor or any other Person, to exhaust any
Collateral for all or any part of the Obligations, to pursue or exhaust any
right, remedy, power or privilege it may have against the Grantor or any other
Person or to take any action whatsoever to mitigate or reduce the Grantor’s
liability under this Agreement or any Priority Lien Document; (F) any law which
provides that the obligation of a surety or guarantor must neither be larger in
amount nor in other respects more burdensome than that of the principal or which
reduces a surety’s or guarantor’s obligation in proportion to the principal
obligation; (G) the possibility that the Obligations may at any time and from
time to time exceed the aggregate liability of the Grantor under this Agreement;
or (H) any other circumstance or act whatsoever, which constitutes, or might be
construed to constitute, an equitable or legal discharge or defense of the
Borrower for the Obligations, or of the Grantor under any guarantee contained in
any Priority Lien Document or with respect to the collateral security provided
by the Grantor herein, or which might be available to a surety or guarantor, in
bankruptcy or in any other instance.

 

(b)                                 The Grantor hereby waives to the extent
permitted by law:  (i) except as expressly provided otherwise in any Priority
Lien Document, all notices to the Grantor, or to any other Person, including but
not limited to, notices of the acceptance of this Agreement, the guarantee
contained in any Priority Lien Document or the provision of collateral security
provided herein, or the creation, renewal, extension, modification, accrual of
any Obligations, or notice of or proof of reliance by the Collateral Agent or
any other Secured Party upon the guarantee contained in any Priority Lien
Document or upon the collateral security provided herein, or of default in the
payment or performance of any of the Obligations owed to the Collateral Agent or
any other Secured Party and enforcement of any right or remedy with respect
thereto; or notice of any other matters relating thereto; the Obligations, and
any of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in any Priority Lien Document and the collateral security
provided herein and no notice of creation of the Obligations or any extension of
credit already or hereafter contracted by or extended to the Borrower need be
given to the Grantor; and all dealings between

 

10

--------------------------------------------------------------------------------


 

the Borrower, the other Existing Grantors, and the Grantor, on the one hand, and
the Collateral Agent and the other Secured Parties, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
the guarantee contained in any Priority Lien Document and on the collateral
security provided herein; (ii) diligence and demand of payment, presentment,
protest, dishonor and notice of dishonor; (iii) any statute of limitations
affecting the Grantor’s liability hereunder or the enforcement thereof; (iv) all
rights of revocation with respect to the Obligations, the guarantee contained in
any Priority Lien Document and the provision of collateral security herein; and
(v) all principles or provisions of law which conflict with the terms of this
Agreement and which can, as a matter of law, be waived.

 

(c)                                  When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against the Grantor, the
Collateral Agent or any other Secured Party may, but shall be under no
obligation to, join or make a similar demand on or otherwise pursue or exhaust
such rights and remedies as it may have against the Borrower, any other Existing
Grantor or any other Person or against any collateral security or guarantee for
the Obligations or any right of offset with respect thereto, and any failure by
the Collateral Agent or any other Secured Party to make any such demand, to
pursue such other rights or remedies or to collect any payments from the
Borrower, any other Existing Grantor or any other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of the Borrower, any other Existing Grantor or any other Person
or any such collateral security, guarantee or right of offset, shall not relieve
the Grantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Collateral Agent or any other Secured Party against the
Grantor.  For the purposes hereof “demand” shall include the commencement and
continuation of any legal proceedings.  Neither the Collateral Agent nor any
other Secured Party shall have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Obligations or for
the guarantee contained in any Priority Lien Document or any Property subject
thereto.

 

Section 4.02                             No Subrogation, Contribution or
Reimbursement.  Notwithstanding any payment made by the Grantor hereunder or any
set-off or application of funds of the Grantor by the Collateral Agent or any
other Secured Party, the Grantor shall not be entitled to be subrogated to any
of the rights of the Collateral Agent or any other Secured Party against the
Borrower or any other Existing Grantor or any collateral security or guarantee
or right of offset held by the Collateral Agent or any other Secured Party for
the payment of the Obligations, nor shall the Grantor seek or be entitled to
seek any indemnity, exoneration, participation, contribution or reimbursement
from the Borrower or any other Existing Grantor in respect of payments made by
the Grantor hereunder, and the Grantor hereby expressly waives, releases, and
agrees not to exercise any and all such rights of subrogation, reimbursement,
indemnity and contribution.  The Grantor further agrees that to the extent that
such waiver and release set forth herein is found by a court of competent
jurisdiction to be void or voidable for any reason, any rights of subrogation,
reimbursement, indemnity and contribution the Grantor may have against the
Borrower, any other Existing Grantor or against any Collateral or security or
guarantee or right of offset held by the Collateral Agent or any other Secured
Party shall, until Security Termination has occurred, be junior and subordinate
to any rights the Collateral Agent and the other Secured Parties may have
against the Borrower and the Grantor and to all right, title and interest the
Collateral Agent and the other Secured Parties may have in any Collateral or
security or guarantee or right of offset.  The Collateral Agent, for the benefit
of the Secured Parties, may use, sell or dispose of any item of

 

11

--------------------------------------------------------------------------------


 

Collateral or security as it sees fit without regard to any subrogation rights
the Grantor may have, and upon any disposition or sale, any rights of
subrogation the Grantor may have shall terminate.

 

ARTICLE V
Representations and Warranties

 

To induce the Collateral Agent and the other Secured Parties to enter into the
applicable Priority Lien Documents and to induce the Secured Parties to make
their respective extensions of credit thereunder, the Grantor hereby represents
and warrants to the Collateral Agent and each other Secured Party that:

 

Section 5.01                             [Reserved].

 

Section 5.02                             Benefit to the Grantor.  The Borrower
is a member of an affiliated group of companies that includes the Grantor, and
the Borrower and the Grantor are engaged in related businesses.  The Grantor is
an Affiliate of the Borrower and its obligations pursuant to this Agreement
reasonably may be expected to benefit, directly or indirectly, it; and it has
determined that this Agreement is necessary and convenient to the conduct,
promotion and attainment of the business of the Grantor and the Borrower.

 

Section 5.03                             Title; No Other Liens.  Except for the
security interest granted to the Collateral Agent for the ratable benefit of the
Secured Parties pursuant to this Agreement, the Grantor has good title to all
its respective items of the Collateral, in each case, free and clear of all
Liens except Liens permitted by the Priority Lien Documents.  No effective
financing statement or other security instrument or recording with respect to
all or any part of the Collateral is on file or of record in any public office,
except such as have been filed in favor of the Collateral Agent, for the ratable
benefit of the Secured Parties, pursuant to this Agreement, the Security
Documents or as are filed to secure Liens permitted by the Priority Lien
Documents, or as to which a duly authorized termination statement relating to
such financing statement or other instrument has been delivered to the
Collateral Agent on or prior to the date hereof or with respect to which such
Lien has been discharged by the Bankruptcy Court.

 

Section 5.04                             Perfected First Priority Liens.  The
security interests granted pursuant to this Agreement (a) upon completion of the
filings and other actions specified on Schedule 3 (which, in the case of all
filings and other documents referred to on said Schedule, have been delivered to
the Collateral Agent in completed and, if applicable, duly executed form) will
constitute valid perfected security interests in all of the Collateral (other
than Excluded Perfection Assets) in favor of the Collateral Agent, for the
ratable benefit of the Secured Parties, as collateral security for the
Obligations, enforceable in accordance with the terms hereof against all
creditors of the Grantor and any Persons purporting to purchase any Collateral
(other than Inventory sold in the ordinary course of business) from the Grantor
and (b) are prior in right of priority to all other Liens on the Collateral in
existence on the date hereof except for Excepted Liens that have priority over
the Liens on the Collateral by operation of law and other Liens permitted under
the Priority Lien Documents.

 

Section 5.05                             Legal Name, Organizational Status,
Chief Executive Office.  On the date hereof, the correct legal name of the
Grantor, the Grantor’s jurisdiction of organization,

 

12

--------------------------------------------------------------------------------


 

organizational number, taxpayer identification number and the location of the
Grantor’s chief executive office are specified on Schedule 4.

 

Section 5.06                             Prior Names.  As of the date hereof,
Schedule 5 correctly sets forth all names and trade names that the Grantor has
used in the last five years.

 

Section 5.07                             Pledged Securities.  The shares (or
such other interests) of Pledged Securities pledged by the Grantor hereunder
constitute all the issued and outstanding shares (or such other interests) of
all classes of the Equity Interests of each Issuer (other than the Borrower)
owned by the Grantor.  All the shares (or such other interests) of the Pledged
Securities have been duly and validly issued and are fully paid and
nonassessable; and such Grantor is the record and beneficial owner of, and has
good title to, the Pledged Securities pledged by it hereunder, free of any and
all Liens or options in favor of any other Person, except the security interest
created by this Agreement or any other Security Document and Excepted Liens.

 

Section 5.08                             Goods.  No portion of the Collateral
constituting Goods (other than Oil and Gas Properties) having an aggregate value
in excess of $500,000 is in the possession of a bailee that has issued a
negotiable or non-negotiable document covering such Collateral, except any such
Collateral (other than Oil and Gas Properties) the aggregate value of which does
not exceed $500,000 at any time (the “Exempt Goods”).

 

Section 5.09                             Instruments and Chattel Paper.  The
Grantor has delivered to the Collateral Agent all Collateral constituting
Instruments and Chattel Paper (other than Excluded Perfection Assets), except
with respect to any such Collateral, the value of, individually or in the
aggregate, does not exceed $500,000 (the “Exempt Instruments and Chattel
Paper”).  No Collateral constituting Chattel Paper or Instruments contains any
statement therein to the effect that such Collateral has been assigned to an
identified party other than the Collateral Agent, and the grant of a security
interest in such Collateral in favor of the Collateral Agent hereunder does not
violate the rights of any other Person as a secured party.

 

Section 5.10                             Truth of Information; Accounts.  None
of the information with respect to the Collateral set forth in any schedule,
certificate or other writing at any time heretofore or hereafter furnished by
the Grantor to the Collateral Agent or any other Secured Party, or any other
information furnished by or on behalf of the Grantor to the Collateral Agent or
any other Secured Party in connection with the negotiation of this Agreement or
delivered hereunder, as modified or supplemented by other information so
furnished, contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  As of the date
hereof, the place where the Grantor keeps its records concerning the Accounts,
Chattel Paper and Payment Intangibles is set forth on Schedule 3.

 

Section 5.11                             Governmental Obligors.  None of the
Account Debtors on the Grantor’s Accounts, Chattel Paper or Payment Intangibles
is a Governmental Authority.

 

ARTICLE VI
Covenants

 

The Grantor covenants and agrees with the Collateral Agent and the other Secured
Parties that, from and after the date of this Agreement until Security
Termination has occurred:

 

13

--------------------------------------------------------------------------------


 

Section 6.01                             Maintenance of Perfected Security
Interest; Further Documentation.

 

(a)                                 The Grantor shall maintain the security
interest created by this Agreement as a perfected security interest having at
least the priority described in Section 5.04 and shall defend such security
interest against the claims and demands of all Persons whomsoever (other than to
the extent such claims and demands are permitted by the Priority Lien
Documents).

 

(b)                                 At any time and from time to time, at the
sole expense of the Grantor, the Grantor will promptly and duly give, execute,
deliver, endorse, file or record any and all financing statements, continuation
statements, amendments, notices (including, without limitation, notifications to
financial institutions and any other Person), contracts, agreements,
assignments, certificates, stock powers or other instruments, obtain any and all
governmental approvals and consents and take or cause to be taken any and all
steps or acts that may be necessary or as the Collateral Agent may reasonably
request to create, perfect (other than with respect to Excluded Perfection
Assets), establish the priority of, or to preserve the validity, perfection
(other than with respect to Excluded Perfection Assets) or priority of, the
Liens granted by this Agreement or to enable the Collateral Agent or any other
Secured Party to enforce its rights, remedies, powers and privileges under this
Agreement with respect to such Liens or to otherwise obtain or preserve the full
benefits of this Agreement and the rights, powers and privileges herein granted.

 

(c)                                  Without limiting the obligations of the
Grantor under Section 6.01(b), other than with respect to Collateral
constituting Excluded Perfection Assets, Exempt Goods and Exempt Instruments and
Chattel Paper:  (i) the Grantor shall take or cause to be taken all actions
(other than any actions required to be taken by the Collateral Agent or any
Secured Party) to cause the Collateral Agent to (A) have “control” (within the
meaning of Sections 9-104, 9-105, 9-106, and 9-107 of the UCC) over any
Collateral constituting Electronic Chattel Paper, Investment Property (including
the Pledged Securities), Deposit Accounts (other than Excluded Accounts),
Securities Accounts (other than Excluded Accounts), Commodity Accounts (other
than Excluded Accounts) or Letter-of-Credit Rights, including, without
limitation, executing and delivering any agreements, in form and substance
reasonably satisfactory to the Collateral Agent, with securities intermediaries,
issuers or other Persons in order to establish “control”, and the Grantor shall
promptly notify the Collateral Agent and the other Secured Parties of the
Grantor’s acquisition of any such Collateral, and (B) be a “protected purchaser”
(as defined in Section 8-303 of the UCC); (ii) with respect to Collateral other
than certificated securities and goods covered by a document in the possession
of a Person other than the Grantor or the Collateral Agent, the Grantor shall
obtain written acknowledgment that such Person holds possession for the
Collateral Agent’s benefit; and (iii) with respect to any Collateral
constituting Goods that are in the possession of a bailee, the Grantor shall
provide prompt notice to the Collateral Agent and the other Secured Parties of
any such Collateral then in the possession of such bailee, and the Grantor shall
take or cause to be taken all actions (other than any actions required to be
taken by the Collateral Agent or any other Secured Party) necessary or
reasonably requested by the Collateral Agent to cause the Collateral Agent to
have a perfected security interest in such Collateral under applicable law.

 

(d)                                 This Section 6.01 and the obligations
imposed on the Grantor by this Section 6.01 shall be interpreted as broadly as
possible in favor of the Collateral Agent and the other Secured Parties in order
to effectuate the purpose and intent of this Agreement.

 

14

--------------------------------------------------------------------------------


 

Section 6.02                             Maintenance of Records.  The Grantor
will keep and maintain at its own cost and expense reasonably satisfactory and
complete records of the Collateral, including, without limitation, a record of
all payments received and all credits granted with respect to the Accounts.

 

Section 6.03                             Changes in Locations, Name, etc.  The
Grantor recognizes that financing statements pertaining to the Collateral have
been or may be filed where the Grantor is organized.  Without limitation of any
other covenant herein, the Grantor will not cause or permit (i) any change to be
made in its name, identity or corporate structure or (ii) any change to the
Grantor’s jurisdiction of organization, unless the Grantor shall have first
(1) notified the Collateral Agent of such change at least ten (10) days (or such
shorter period of time as may be reasonably acceptable to the Collateral Agent)
prior to the effective date of such change, and (2) taken all action for the
purpose of maintaining the perfection and priority of the Collateral Agent’s
security interests under this Agreement.

 

Section 6.04                             Limitations on Dispositions of
Collateral.  The Collateral Agent and the other Secured Parties do not
authorize, and the Grantor agrees not to Dispose of any of the Collateral,
except to the extent permitted by the Priority Lien Documents and the Collateral
Agency Agreement.

 

Section 6.05                             Pledged Securities.

 

(a)                                 If the Grantor shall become entitled to
receive or shall receive any stock certificate or other instrument (including,
without limitation, any certificate or instrument representing a dividend or a
distribution in connection with any reclassification, increase or reduction of
capital or any certificate or instrument issued in connection with any
reorganization), option or rights in respect of the capital stock or other
Equity Interests of any Issuer whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares (or such other interests) of the
Pledged Securities, or otherwise in respect thereof, the Grantor shall accept
the same as the agent of the Collateral Agent and the other Secured Parties,
hold the same in trust for the Collateral Agent and the other Secured Parties
and deliver the same forthwith to the Collateral Agent in the exact form
received, duly endorsed by the Grantor to the Collateral Agent, if required,
together with an undated stock power or other equivalent instrument of transfer
acceptable to the Collateral Agent covering such certificate or instrument duly
executed in blank by the Grantor and with signature guaranteed, to be held by
the Collateral Agent, subject to the terms hereof, as additional collateral
security for the Obligations.

 

(b)                                 Without the prior written consent of the
Collateral Agent, the Grantor will not (except in each case as permitted by the
Priority Lien Documents) (i) unless otherwise permitted hereby, vote to enable,
or take any other action to permit, any Issuer to issue any Equity Interest of
any nature or to issue any other securities or interests convertible into or
granting the right to purchase or exchange for any Equity Interests of any
nature of any Issuer, (ii) sell, assign, transfer, exchange or otherwise dispose
of, or grant any option with respect to, the Pledged Securities or Proceeds
thereof (except pursuant to a transaction expressly permitted by the Priority
Lien Documents), (iii) create, incur or permit to exist any Lien or option in
favor of, or any claim of any Person with respect to, any of the Pledged
Securities or Proceeds thereof, or any interest therein, except the security
interest created by this Agreement or any other Security Document and Excepted
Liens or (iv) enter into any agreement or undertaking restricting the right or
ability of

 

15

--------------------------------------------------------------------------------


 

the Grantor or the Collateral Agent to sell, assign or transfer any of the
Pledged Securities or Proceeds thereof.

 

(c)                                  The Grantor shall furnish to the Collateral
Agent such stock powers and other equivalent instruments of transfer as may be
required to assure the transferability of and the perfection of the security
interest in the Pledged Securities when and as often as may be reasonably
requested by the Collateral Agent.

 

(d)                                 The Pledged Securities will at all times
constitute not less than 100% of the capital stock or other Equity Interests of
the Issuer thereof owned by the Grantor.

 

Section 6.06                             Analysis of Accounts, Etc.  Upon the
occurrence and during the continuation of a Priority Lien Debt Default, the
Collateral Agent shall have the right from time to time to make test
verifications of the Accounts, Chattel Paper and Payment Intangibles in any
manner and through any medium that it reasonably considers advisable, and the
Grantor, at the Grantor’s sole cost and expense, shall furnish all such
assistance and information as the Collateral Agent may require in connection
therewith.  Upon the occurrence and during the continuation of a Priority Lien
Debt Default, at any time and from time to time, upon the Collateral Agent’s
request and at the expense of the Grantor, the Grantor shall furnish to the
Collateral Agent reports showing reconciliations, aging and test verifications
of, and trial balances for, the Accounts, Chattel Paper and Payment Intangibles,
and all original and other documents evidencing, and relating to, the agreements
and transactions which gave rise to the Accounts, Chattel Paper and Payment
Intangibles, including, without limitation, all original orders, invoices and
shipping receipts.

 

Section 6.07                             Instruments and Tangible Chattel
Paper.  If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any Instrument or Tangible Chattel Paper (other
than in each case Excluded Perfection Assets), such Instrument or Tangible
Chattel Paper shall be immediately delivered to the Collateral Agent, duly
endorsed in a manner satisfactory to the Collateral Agent, to be held as
Collateral pursuant to this Agreement.

 

Section 6.08                             Commercial Tort Claims.  If the Grantor
shall at any time hold or acquire a Commercial Tort Claim that satisfies the
requirements of the following sentence, the Grantor shall, within thirty (30)
days from the date upon which such Commercial Tort Claim satisfies such
requirements, notify the Collateral Agent in a writing signed by the Grantor
containing a brief description thereof, and granting to the Collateral Agent in
such writing (for the benefit of the Secured Parties) a security interest
therein and in the Proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance satisfactory to the Collateral Agent. 
The provisions of the preceding sentence shall apply only to a Commercial Tort
Claim that satisfies the following requirements:  (i) the monetary value claimed
by or payable to the Grantor in connection with such Commercial Tort Claim shall
exceed $500,000, and either (ii) (A) the Grantor shall have filed a lawsuit or
counterclaim or otherwise commenced legal proceedings (including, without
limitation, arbitration proceedings) against the Person against whom such
Commercial Tort Claim is made, or (B) the Grantor and the Person against whom
such Commercial Tort Claim is asserted shall have entered into a settlement
agreement with respect to such Commercial Tort Claim.  In addition, to the
extent that the existence of any Commercial Tort Claim held or acquired by the
Grantor is disclosed by the Grantor in any public filing with the Securities
Exchange Commission or any successor thereto or analogous Governmental
Authority,

 

16

--------------------------------------------------------------------------------


 

or to the extent that the existence of any such Commercial Tort Claim is
disclosed in any press release issued by the Grantor, then the Grantor shall,
within thirty (30) days from the date upon which such disclosure is made,
transmit to the Collateral Agent a writing signed by the Grantor containing a
brief description of such Commercial Tort Claim and granting to the Collateral
Agent in such writing (for the benefit of the Secured Parties) a security
interest therein and in the Proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance satisfactory to the
Collateral Agent.

 

ARTICLE VII
Remedial Provisions

 

Section 7.01                             Pledged Securities.

 

(a)                                 Unless a Priority Lien Debt Default shall
have occurred and be continuing and the Collateral Agent shall have given notice
to the Grantor of the Collateral Agent’s intent to exercise its corresponding
rights pursuant to Section 7.01(b), the Grantor shall be permitted to receive
all cash dividends paid in respect of the Pledged Securities, to the extent
permitted in the Priority Lien Documents, and to exercise all voting and
corporate rights with respect to the Pledged Securities.

 

(b)                                 If a Priority Lien Debt Default shall occur
and be continuing, then at any time in the Collateral Agent’s discretion without
notice, and subject to the terms and conditions in the Collateral Agency
Agreement, (i) the Collateral Agent shall have the right to receive any and all
cash dividends, payments or other Proceeds paid in respect of the Pledged
Securities and make application thereof to the Obligations in accordance with
Section 3.4 of the Collateral Agency Agreement, and (ii) any or all of the
Pledged Securities shall be registered in the name of the Collateral Agent or
its nominee, and the Collateral Agent or its nominee may thereafter exercise
(x) all voting, corporate and other rights pertaining to such Pledged Securities
at any meeting of shareholders (or other equivalent body) of the relevant Issuer
or Issuers or otherwise and (y) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Pledged Securities as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the Pledged
Securities upon the merger, consolidation, reorganization, recapitalization or
other fundamental change in the organizational structure of any Issuer, or upon
the exercise by the Grantor or the Collateral Agent of any right, privilege or
option pertaining to such Pledged Securities, and in connection therewith, the
right to deposit and deliver any and all of the Pledged Securities with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Collateral Agent may determine), all without
liability except to account for Property actually received by it, but the
Collateral Agent shall have no duty to the Grantor to exercise any such right,
privilege or option and shall not be responsible for any failure to do so or
delay in so doing.

 

(c)                                  The Grantor hereby authorizes and instructs
each Issuer of any Pledged Securities pledged by the Grantor hereunder (and each
Issuer party hereto hereby agrees) to (i) comply with any instruction received
by it from the Collateral Agent in writing that (x) states that a Priority Lien
Debt Default has occurred and is continuing and (y) is otherwise in accordance
with the terms of this Agreement, without any other or further instructions from
the Grantor, and the Grantor agrees that each Issuer shall be fully protected in
so complying, and (ii) unless

 

17

--------------------------------------------------------------------------------


 

otherwise expressly permitted hereby, pay any dividends or other payments with
respect to the Pledged Securities directly to the Collateral Agent.

 

(d)                                 After the occurrence and during the
continuation of a Priority Lien Debt Default, if the Issuer of any Pledged
Securities is the subject of bankruptcy, insolvency, receivership, custodianship
or other proceedings under the supervision of any Governmental Authority, then
all rights of the Grantor in respect thereof to exercise the voting and other
consensual rights which the Grantor would otherwise be entitled to exercise with
respect to the Pledged Securities issued by such Issuer shall cease, and all
such rights shall thereupon become vested in the Collateral Agent who shall
thereupon have the sole right to exercise such voting and other consensual
rights, but the Collateral Agent shall have no duty to exercise any such voting
or other consensual rights and shall not be responsible for any failure to do so
or delay in so doing.

 

Section 7.02                             Collections on Accounts, Etc.  The
Collateral Agent hereby authorizes the Grantor to collect upon the
Accounts, Instruments, Chattel Paper and Payment Intangibles, and the Collateral
Agent may curtail or terminate said authority at any time after the occurrence
and during the continuation of a Priority Lien Debt Default.  Upon the request
of the Collateral Agent at any time after the occurrence and during the
continuation of a Priority Lien Debt Default, the Grantor shall notify the
Account Debtors that the applicable Accounts, Chattel Paper and Payment
Intangibles have been assigned to the Collateral Agent for the ratable benefit
of the Secured Parties and that payments in respect thereof shall be made
directly to the Collateral Agent.  The Collateral Agent may, upon the occurrence
and during the continuation of a Priority Lien Debt Default, in its own name or
in the name of others communicate with the Account Debtors to verify with them
to its satisfaction the existence, amount and terms of any Accounts, Chattel
Paper or Payment Intangibles.

 

Section 7.03                             Proceeds.  If required by the
Collateral Agent at any time after the occurrence and during the continuation of
a Priority Lien Debt Default, any payments of Accounts, Instruments, Chattel
Paper and Payment Intangibles, when collected or received by the Grantor, and
any other cash or non-cash Proceeds received by the Grantor upon the sale or
other disposition of any Collateral, shall be forthwith (and, in any event,
within two Business Days from the date of sale or other disposition of such
Collateral) deposited by the Grantor in the exact form received, duly endorsed
by the Grantor to the Collateral Agent if required, in a collateral account
maintained by the Collateral Agent, subject to withdrawal by the Collateral
Agent for the ratable benefit of the Secured Parties only, as hereinafter
provided, and, until so turned over, shall be held by the Grantor in trust for
the Collateral Agent for the ratable benefit of the Secured Parties, segregated
from other funds of the Grantor.  Each deposit of any such Proceeds shall be
accompanied by a report identifying in reasonable detail the nature and source
of the payments included in the deposit.  All Proceeds (including, without
limitation, Proceeds constituting collections of Accounts, Chattel
Paper, Instruments) while held by the Collateral Agent (or by the Grantor in
trust for the Collateral Agent for the ratable benefit of the Secured Parties)
shall continue to be collateral security for all of the Obligations and shall
not constitute payment thereof until applied as hereinafter provided.  At such
intervals as may be agreed upon by the Grantor and the Collateral Agent, or, if
a Priority Lien Debt Default shall have occurred and be continuing, at any time
at the Collateral Agent’s election, the Collateral Agent shall apply all or any
part of the funds on deposit in said collateral account on account of the
Obligations in such order as the Collateral Agent may elect, and any part of
such funds which the Collateral Agent elects not so to apply and deems not

 

18

--------------------------------------------------------------------------------


 

required as collateral security for the Obligations shall be paid over from time
to time by the Collateral Agent to the Grantor or to whomsoever may be lawfully
entitled to receive the same.

 

Section 7.04                             UCC and Other Remedies.

 

(a)                                 Any exercise by Collateral Agent of any of
its rights under this Article VII shall be subject to the Collateral Agency
Agreement. If a Priority Lien Debt Default shall occur and be continuing, the
Collateral Agent, on behalf of the Secured Parties, may exercise in its
discretion, in addition to all other rights, remedies, powers and privileges
granted to them in this Agreement, the Collateral Agency Agreement, any Priority
Lien Document and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights, remedies, powers and privileges of a
secured party under the UCC (whether the UCC is in effect in the jurisdiction
where such rights, remedies, powers or privileges are asserted) or any other
applicable law or otherwise available at law or equity.  Without limiting the
generality of the foregoing, the Collateral Agent, without demand of performance
or other demand, presentment, protest, advertisement or notice of any kind
(except any notice required by law referred to below) to or upon the Grantor or
any other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Collateral Agent or any
other Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk.  The Collateral Agent or
any other Secured Party shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in the Grantor, which right or equity is hereby waived and
released.  If a Priority Lien Debt Default shall occur and be continuing, the
Grantor further agrees, at the Collateral Agent’s request, to assemble the
Collateral and make it available to the Collateral Agent at places which the
Collateral Agent shall reasonably select, whether at the Grantor’s premises or
elsewhere.  Any such sale or transfer by the Collateral Agent either to itself
or to any other Person shall be absolutely free from any claim of right by the
Grantor, including any equity or right of redemption, stay or appraisal which
the Grantor has or may have under any rule of law, regulation or statute now
existing or hereafter adopted.  Upon any such sale or transfer, the Collateral
Agent shall have the right to deliver, assign and transfer to the purchaser or
transferee thereof the Collateral so sold or transferred.  The Collateral Agent
shall apply the net proceeds of any action taken by it pursuant to this
Section 7.04, after deducting all reasonable costs and expenses of every kind
incurred in connection therewith or incidental to the care or safekeeping of any
of the Collateral or in any way relating to the Collateral or the rights of the
Collateral Agent and the other Secured Parties hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, to the payment in
whole or in part of the Obligations, in accordance with Section 3.4 of the
Collateral Agency Agreement, and only after such application and after the
payment by the Collateral Agent of any other amount required by any provision of
law, including, without limitation, Section 9-615 of the UCC, need the
Collateral Agent account for the surplus, if any, to the Grantor.  To the extent
permitted by applicable law, the Grantor waives all claims, damages and demands
it may acquire against the Collateral Agent or any other Secured Party arising
out of the exercise by them of any rights hereunder.  If any

 

19

--------------------------------------------------------------------------------


 

notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least 10
days before such sale or other disposition.

 

(b)                                 In the event that the Collateral Agent
elects not to sell the Collateral, the Collateral Agent retains its rights to
dispose of or utilize the Collateral or any part or parts thereof in any manner
authorized or permitted by law or in equity, and to apply the proceeds of the
same towards payment of the Obligations.  Each and every method of disposition
of the Collateral described in this Agreement shall constitute disposition in a
commercially reasonable manner.  The Collateral Agent may appoint any Person as
agent to perform any act or acts necessary or incident to any sale or transfer
of the Collateral, subject to the Collateral Agency Agreement.

 

Section 7.05                             Private Sales of Pledged Securities. 
The Grantor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all the Pledged Securities, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof.  The
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  The Collateral
Agent shall be under no obligation to delay a sale of any of the Pledged
Securities for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.  The
Grantor agrees to use its best efforts to do or cause to be done all such other
acts as may reasonably be necessary to make such sale or sales of all or any
portion of the Pledged Securities pursuant to this Section 7.05 valid and
binding and in compliance with any and all other applicable Governmental
Requirements.  The Grantor further agrees that a breach of any of the covenants
contained in this Section 7.05 will cause irreparable injury to the Collateral
Agent and the other Secured Parties, that the Collateral Agent and the other
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 7.05 shall
be specifically enforceable against the Grantor, and the Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants.

 

Section 7.06                             Waiver; Deficiency.  The Grantor waives
and agrees not to assert any rights or privileges which it may acquire under the
UCC or any other applicable law.  The Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral
are insufficient to pay its Obligations and the fees and disbursements of any
attorneys employed by the Collateral Agent or any other Secured Party to collect
such deficiency.

 

Section 7.07                             Non-Judicial Enforcement.  The
Collateral Agent may enforce its rights hereunder without prior judicial process
or judicial hearing, and to the extent permitted by law, the Grantor expressly
waives any and all legal rights which might otherwise require the Collateral
Agent to enforce its rights by judicial process.

 

20

--------------------------------------------------------------------------------


 

ARTICLE VIII
The Collateral Agent

 

Section 8.01                             Collateral Agent’s Appointment as
Attorney-in-Fact, Etc.

 

(a)                                 The Grantor hereby irrevocably constitutes
and appoints the Collateral Agent and any officer or agent thereof, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of the Grantor and in the
name of the Grantor or in its own name, for the purpose of carrying out the
terms of this Agreement, to take any and all reasonably appropriate action and
to execute any and all documents and instruments which may be reasonably
necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, the Grantor hereby gives the
Collateral Agent the power and right, on behalf of the Grantor, without notice
to or assent by the Grantor, to do any or all of the following, subject to the
Collateral Agency Agreement:

 

(i)                                     unless being disputed under clause
(a) of the definition of “Excepted Liens” in the Credit Agreement, pay or
discharge taxes and Liens levied or placed on or threatened against the
Collateral, effect any repairs or any insurance called for by the terms of this
Agreement and pay all or any part of the premiums therefor and the costs
thereof;

 

(ii)                                  execute, in connection with any sale
provided for in Section 7.04 or Section 7.05, any endorsements, assignments or
other instruments of conveyance or transfer with respect to the Collateral; and

 

(iii)                               (A) direct any party liable for any payment
under any of the Collateral to make payment of any and all moneys due or to
become due thereunder directly to the Collateral Agent or as the Collateral
Agent shall direct; (B) take possession of and endorse and collect any checks,
drafts, notes, acceptances or other instruments for the payment of moneys due
under any Account, Instrument, General Intangible, Chattel Paper or Payment
Intangible or with respect to any other Collateral, and to file any claim or to
take any other action or proceeding in any court of law or equity or otherwise
deemed appropriate by the Collateral Agent for the purpose of collecting any all
such moneys due under any Account, Instrument or  General Intangible or with
respect to any other Collateral whenever payable; (C) ask or demand for,
collect, and receive payment of and receipt for, any and all moneys, claims and
other amounts due or to become due at any time in respect of or arising out of
any Collateral; (D) sign and endorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (E) receive, change the address for delivery, open and
dispose of mail addressed to the Grantor, and to execute, assign and endorse
negotiable and other instruments for the payment of money, documents of title or
other evidences of payment, shipment or storage for any form of Collateral on
behalf of and in the name of the Grantor; (F) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (G) defend any suit, action or
proceeding brought against the Grantor with respect to any Collateral;
(H) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Collateral Agent
may deem appropriate; and (I) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Collateral Agent were the absolute owner thereof
for all purposes, and do, at the Collateral Agent’s option and the Grantor’s
expense, at any time, or from time to time, all acts and things which the
Collateral Agent deems necessary to protect, preserve or realize upon the

 

21

--------------------------------------------------------------------------------


 

Collateral and the Collateral Agent’s and the other Secured Parties’ security
interests therein and to effect the intent of this Agreement, all as fully and
effectively as the Grantor might do.

 

Anything in this Section 8.01(a) to the contrary notwithstanding, the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section 8.01(a) except in accordance with the Collateral
Agency Agreement.

 

(b)                                 If the Grantor fails to perform or comply
with any of its agreements contained herein within the applicable grace periods,
the Collateral Agent, at its option, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such
agreement.

 

(c)                                  The expenses of the Collateral Agent
incurred in connection with actions undertaken as provided in this Section 8.01
shall be payable by the Grantor to the Collateral Agent on demand.

 

(d)                                 The Grantor hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue and in compliance
hereof.  All powers, authorizations and agencies contained in this Agreement are
coupled with an interest and are irrevocable until this Agreement is terminated
and the security interests created hereby are released.

 

Section 8.02                             Duty of Collateral Agent.  The
Collateral Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under Section 9-207
of the UCC or otherwise, shall be to deal with it in the same manner as the
Collateral Agent deals with similar Property for the account of other customers
in similar transactions.  Neither the Collateral Agent, any other Secured Party
nor any of their respective officers, directors, employees or agents shall be
liable for failure to demand, collect or realize upon any of the Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of the Grantor or any other Person or
to take any other action whatsoever with regard to the Collateral or any part
thereof.  The powers conferred on the Collateral Agent and the other Secured
Parties hereunder are solely to protect the Collateral Agent’s and the other
Secured Parties’ interests in the Collateral and shall not impose any duty upon
the Collateral Agent or any other Secured Party to exercise any such powers. 
The Collateral Agent and the other Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to the Grantor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct (as determined in a final,
non-appealable judgment of a court of competent jurisdiction).  To the fullest
extent permitted by applicable law, the Collateral Agent shall be under no duty
whatsoever to make or give any presentment, notice of dishonor, protest, demand
for performance, notice of non-performance, notice of intent to accelerate,
notice of acceleration, or other notice or demand in connection with any
Collateral or the Obligations, or to take any steps necessary to preserve any
rights against the Grantor or other Person or ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relative to any Collateral, whether or not it has or is deemed to have knowledge
of such matters.  The Grantor, to the extent permitted by applicable law, waives
any right of marshaling in respect of any and all Collateral, and waives any
right to require the Collateral Agent or any other Secured Party to proceed
against the Grantor or other

 

22

--------------------------------------------------------------------------------


 

Person, exhaust any Collateral or enforce any other remedy which the Collateral
Agent or any other Secured Party now has or may hereafter have against the
Grantor or other Person.

 

Section 8.03                             Execution of Financing Statements. 
Pursuant to the UCC and any other applicable law, the Grantor authorizes the
Collateral Agent, its counsel or its representative (but the Collateral Agent
shall not be obligated), at any time and from time to time, to file or record
financing statements, continuation statements, amendments thereto and other
filing or recording documents or instruments with respect to the Collateral
without the signature of the Grantor in such form and in such offices to perfect
the security interests of the Collateral Agent under this Agreement. 
Additionally, the Grantor authorizes the Collateral Agent, its counsel or its
representative, at any time and from time to time, to file or record such
financing statements that describe the Collateral covered thereby as “all assets
of the Grantor”, “all personal property of the Grantor” or words of similar
effect.  A photographic or other reproduction of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction.

 

Section 8.04                             Authority of Collateral Agent.  The
Grantor acknowledges that the rights and responsibilities of the Collateral
Agent under this Agreement with respect to any action taken by the Collateral
Agent or the exercise or non-exercise by the Collateral Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Collateral
Agent and the other Secured Parties, be governed by the Collateral Agency
Agreement and by such other agreements with respect thereto as may exist from
time to time among them, but, as between the Collateral Agent and the Grantor,
the Collateral Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and the Grantor shall not be under any obligation, or entitlement, to
make any inquiry respecting such authority.

 

ARTICLE IX
Subordination of Indebtedness

 

Section 9.01                             Subordination of All Grantor Claims. 
As used herein, the term “Grantor Claims” shall mean all debts and obligations
of the Borrower or any other Existing Grantor to the Grantor, whether such debts
and obligations now exist or are hereafter incurred or arise, or whether the
obligation of the debtor thereon be direct, contingent, primary, secondary,
several, joint and several, or otherwise, and irrespective of whether such debts
or obligations be evidenced by note, contract, open account, or otherwise, and
irrespective of the Person or Persons in whose favor such debts or obligations
may, at their inception, have been, or may hereafter be created, or the manner
in which they have been or may hereafter be acquired by. After and during the
continuation of a Priority Lien Debt Default, Grantor shall not receive or
collect, directly or indirectly, from any obligor in respect thereof any amount
upon the Grantor Claims.

 

Section 9.02                             Claims in Bankruptcy.  In the event of
receivership, bankruptcy, reorganization, arrangement, debtor’s relief or other
insolvency proceedings involving the Grantor, the Collateral Agent on behalf of
the Secured Parties shall have the right to prove their claim in any proceeding,
so as to establish their rights hereunder and receive directly from the
receiver, trustee or other court custodian, dividends and payments which would
otherwise be payable upon Grantor Claims.  The Grantor hereby assigns such
dividends and payments to the Collateral Agent

 

23

--------------------------------------------------------------------------------


 

for the benefit of the Secured Parties for application against the Obligations
as provided under Section 3.4 of the Collateral Agency Agreement.  Should the
Collateral Agent or any other Secured Party receive, for application upon the
Obligations, any such dividend or payment which is otherwise payable to the
Grantor, and which shall constitute a credit upon the Grantor Claims, then upon
payment in full of the Obligations, the intended recipient shall become
subrogated to the rights of the Collateral Agent and the other Secured Parties
to the extent that such payments to the Collateral Agent and the other Secured
Parties on the Grantor Claims have contributed toward the liquidation of the
Obligations, and such subrogation shall be with respect to that proportion of
the Obligations which would have been unpaid if the Collateral Agent and the
other Secured Parties had not received dividends or payments upon the Grantor
Claims.

 

Section 9.03                             Payments Held in Trust.  In the event
that notwithstanding Section 9.01 and Section 9.02, the Grantor should receive
any funds, payments, claims or distributions which is prohibited by such
Sections, then it agrees: (a) to hold in trust for the Collateral Agent and the
other Secured Parties an amount equal to the amount of all funds, payments,
claims or distributions so received, and (b) that it shall have absolutely no
dominion over the amount of such funds, payments, claims or distributions except
to pay them promptly to the Collateral Agent, for the benefit of the Secured
Parties; and the Grantor covenants promptly to pay the same to the Collateral
Agent.

 

Section 9.04                             Liens Subordinate.  The Grantor agrees
that, until Security Termination has occurred, any Liens securing payment of the
Grantor Claims shall be and remain inferior and subordinate to any Liens
securing payment of the Obligations, regardless of whether such encumbrances in
favor of the Grantor, the Collateral Agent or any other Secured Party presently
exist or are hereafter created or attach.  Until Security Termination has
occurred, without the prior written consent of the Collateral Agent, the Grantor
shall not (a) exercise or enforce any creditor’s right it may have against any
debtor in respect of the Grantor Claims, or (b) foreclose, repossess, sequester
or otherwise take steps or institute any action or proceeding (judicial or
otherwise, including without limitation the commencement of or joinder in any
liquidation, bankruptcy, rearrangement, debtor’s relief or insolvency
proceeding) to enforce any Lien held by it.

 

Section 9.05                             Notation of Records.  Upon the request
of the Collateral Agent, all promissory notes and all accounts receivable
ledgers or other evidence of the Grantor Claims accepted by or held by the
Grantor shall contain a specific written notice thereon that the indebtedness
evidenced thereby is subordinated under the terms of this Agreement.

 

ARTICLE X
Miscellaneous

 

Section 10.01                      Waiver.  No failure on the part of the
Collateral Agent or any other Secured Party to exercise and no delay in
exercising, and no course of dealing with respect to, any right, remedy, power
or privilege under any of the Priority Lien Documents shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege under any of the Priority Lien Documents preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges provided herein are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.  The exercise by the Collateral Agent of any one or more of the
rights, powers and remedies herein shall

 

24

--------------------------------------------------------------------------------


 

not be construed as a waiver of any other rights, powers and remedies,
including, without limitation, any rights of set-off.

 

Section 10.02                      Notices.  All notices and other
communications provided for herein shall be given in the manner and subject to
the terms of Section 7.6 of the Collateral Agency Agreement; provided that any
such notice, request or demand to or upon the Grantor shall be addressed to the
Grantor at its notice address set forth on Schedule 1.

 

Section 10.03                      Payment of Expenses, Indemnities, Etc.

 

(a)                                 The Grantor agrees to pay or promptly
reimburse the Collateral Agent and each other Secured Party for all advances,
charges, fees, costs and expenses (including, without limitation, all costs and
expenses of holding, preparing for sale and selling, collecting or otherwise
realizing upon the Collateral and all attorneys’ fees, legal expenses and court
costs) incurred by any Secured Party in connection with the exercise of its
respective rights and remedies hereunder, including, without limitation, any
advances, charges, costs and expenses that may be incurred in any effort to
enforce any of the provisions of this Agreement or any obligation of the Grantor
in respect of the Collateral or in connection with (i) the preservation of the
Lien of, or the rights of, the Collateral Agent or any other Secured Party under
this Agreement, (ii) any actual or attempted sale, lease, disposition, exchange,
collection, compromise, settlement or other realization in respect of, or care
of, the Collateral, including all such costs and expenses incurred in any
bankruptcy, reorganization, workout or other similar proceeding, or
(iii) collecting against the Grantor under the guarantee contained in any
Priority Lien Document or otherwise enforcing or preserving any rights under
this Agreement and the other Priority Lien Documents to which the Grantor is a
party.

 

(b)                                 The Grantor agrees to indemnify and pay, and
to save the Collateral Agent and the other Secured Parties harmless from, any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, fees, expenses or disbursements of any kind or nature
whatsoever (including, without limitation, court costs and attorneys’ fees, any
and all liabilities with respect to, or resulting from any delay in paying, any
and all stamp, excise, sales or other taxes which may be payable or determined
to be payable with respect to any of the Collateral or in connection with any of
the transactions contemplated by this Agreement) incurred because of, incident
to, or with respect to, the Collateral (including, without limitation, any
exercise of rights or remedies in connection therewith) or the execution,
delivery, enforcement, performance and administration of this Agreement, to the
extent the Borrower would be required to do so pursuant to Section 7.9 of the
Collateral Agency Agreement or such other applicable provision of any Priority
Lien Document; and THE INDEMNITY PROVIDED HEREIN SHALL EXTEND TO EACH PERSON
BEING INDEMNIFIED NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY
KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE
ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE PERSONS
BEING INDEMNIFIED OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY
ONE OR MORE OF THE PERSONS BEING INDEMNIFIED; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY PERSON BEING INDEMNIFIED, BE AVAILABLE TO THE EXTENT THAT
(I) SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE

 

25

--------------------------------------------------------------------------------


 

DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH PERSON BEING INDEMNIFIED OR (II) SUCH CLAIMS (OTHER THAN CLAIMS AGAINST THE
COLLATERAL AGENT, THE ARRANGER OR THE ISSUING BANK) ARE SOLELY BETWEEN PERSONS
BEING INDEMNIFIED.  All amounts for which the Grantor is liable pursuant to this
Section 10.03 shall be due and payable by the Grantor to the Secured Parties
upon demand.

 

Section 10.04                      Amendments in Writing.  None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except in accordance with Section 7.1 of the Collateral Agency
Agreement.

 

Section 10.05                      Successors and Assigns.  This Agreement shall
be binding upon the successors and assigns of the Grantor and shall inure to the
benefit of the Collateral Agent and the other Secured Parties and their
successors and permitted assigns; provided that, the Grantor may not assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Collateral Agent, except as otherwise
permitted under the Collateral Agency Agreement and the other Priority Lien
Documents.

 

Section 10.06                      Invalidity.  In the event that any one or
more of the provisions contained in this Agreement or in any of the Priority
Lien Documents to which the Grantor is a party shall, for any reason, be held
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement or such
other Priority Lien Document.

 

Section 10.07                      Counterparts.  This Agreement may be executed
in any number of counterparts, all of which taken together shall constitute one
and the same instrument and any of the parties hereto may execute this Agreement
by signing any such counterpart.

 

Section 10.08                      Survival.  The obligations of the parties
under Section 10.03 shall survive Discharge of Priority Lien Obligations and the
resignation or removal of the Collateral Agent.  To the extent that any payments
on the Obligations or proceeds of any Collateral are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver or other Person under any bankruptcy
law, common law or equitable cause, then to such extent, the Obligations so
satisfied shall be revived and continue as if such payment or proceeds had not
been received and the Collateral Agent’s and the other Secured Parties’ Liens,
security interests, rights, powers and remedies under this Agreement and each
Security Document shall continue in full force and effect.  In such event, each
Security Document shall be automatically reinstated and the Grantor shall take
such action as may be reasonably requested by the Collateral Agent and the other
Secured Parties to effect such reinstatement.

 

Section 10.09                      Captions.  Captions and section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Agreement.

 

26

--------------------------------------------------------------------------------


 

Section 10.10                      Governing Law; Submission to Jurisdiction.

 

(a)                                 THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY PRIORITY LIEN DOCUMENTS TO WHICH A GRANTOR IS A PARTY
SHALL BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE
STATE, COUNTY AND CITY OF NEW YORK, AND EACH OF THE SECURED PARTIES, THE
COLLATERAL AGENT AND THE GRANTOR HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT
PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS.  EACH OF THE SECURED PARTIES, THE
COLLATERAL AGENT AND THE GRANTOR HEREBY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS.  THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT
PRECLUDE THE COLLATERAL AGENT OR ANY SECURED PARTY FROM OBTAINING JURISDICTION
OVER SUCH GRANTOR IN ANY COURT OTHERWISE HAVING JURISDICTION.

 

(c)                                  EACH OF THE SECURED PARTIES, THE COLLATERAL
AGENT AND THE GRANTOR IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF
THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PERSON
AT THE ADDRESS SPECIFIED ON ITS SIGNATURE PAGE OF THIS AGREEMENT OR THE
COLLATERAL AGENCY AGREEMENT, AS APPLICABLE, SUCH SERVICE TO BECOME EFFECTIVE
THIRTY (30) DAYS AFTER SUCH MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF
THE COLLATERAL AGENT OR ANY SECURED PARTY OR GRANTOR TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST THE GRANTOR IN ANY OTHER JURISDICTION.

 

(d)                                 THE COLLATERAL AGENT, THE GRANTOR AND EACH
SECURED PARTY HEREBY (I) IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY PRIORITY LIEN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN; (II) IRREVOCABLY WAIVE, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES
OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; PROVIDED, THAT, FOR THE AVOIDANCE
OF DOUBT, NOTHING CONTAINED IN THIS CLAUSE (II) SHALL LIMIT ANY GRANTOR’S
INDEMNIFICATION OBLIGATIONS TO THE EXTENT SET FORTH IN SECTION 10.03(b) ABOVE TO
THE EXTENT SUCH SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES ARE
INCLUDED IN ANY THIRD PARTY CLAIM IN CONNECTION WITH WHICH SUCH INDEMNIFIED
PERSON IS OTHERWISE ENTITLED TO

 

27

--------------------------------------------------------------------------------


 

INDEMNIFICATION HEREUNDER; (III) CERTIFY THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (IV) ACKNOWLEDGE THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE APPLICABLE PRIORITY LIEN
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 10.10.

 

Section 10.11                      Acknowledgments.

 

(a)                                 The Grantor hereby acknowledges that:

 

(i)                                     it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the Priority Lien
Documents to which it is a party;

 

(ii)                                  neither the Collateral Agent nor any other
Secured Party has any fiduciary relationship with or duty to the Grantor arising
out of or in connection with this Agreement or any of the Priority Lien
Documents, and the relationship between the Grantor, on the one hand, and the
Collateral Agent and the other Secured Parties, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor or agent, as
applicable; and

 

(iii)                               no joint venture is created hereby or by the
Priority Lien Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Secured Parties or among the Grantor and the
Secured Parties.

 

(b)                                 Each of the parties hereto specifically
agrees that it has a duty to read this Agreement and the Security Documents and
agrees that it is charged with notice and knowledge of the terms of this
Agreement and the other Security Documents; that it has in fact read this
Agreement and is fully informed and has full notice and knowledge of the terms,
conditions and effects of this Agreement; that it has been represented by
independent legal counsel of its choice throughout the negotiations preceding
its execution of this Agreement and the other Security Documents; and has
received the advice of its attorney in entering into this Agreement and the
other Security Documents; and that it recognizes that certain of the terms of
this Agreement and the other Security Documents result in one party assuming the
liability inherent in some aspects of the transaction and relieving the other
party of its responsibility for such liability.  Each party hereto agrees and
covenants that it will not contest the validity or enforceability of any
exculpatory provision of this Agreement and the other Security Documents on the
basis that the party had no notice or knowledge of such provision or that the
provision is not “conspicuous.”

 

(c)                                  The Grantor warrants and agrees that each
of the waivers and consents set forth in this Agreement are made voluntarily and
unconditionally after consultation with outside legal counsel and with full
knowledge of their significance and consequences, with the understanding that
events giving rise to any defense or right waived may diminish, destroy or
otherwise adversely affect rights which the Grantor otherwise may have against
the Borrower, any other Existing Grantor, the Secured Parties or any other
Person or against any Collateral.  If,

 

28

--------------------------------------------------------------------------------


 

notwithstanding the intent of the parties that the terms of this Agreement shall
control in any and all circumstances, any such waivers or consents are
determined to be unenforceable under applicable law, such waivers and consents
shall be effective to the maximum extent permitted by law.

 

Section 10.12                      Set-Off.  The Grantor agrees that, in
addition to (and without limitation of) any right of set-off, bankers’ lien or
counterclaim a Secured Party may otherwise have, each Secured Party shall have
the right and be entitled (after consultation with the Collateral Agent), at its
option, to offset (i) balances held by it or by any of its Affiliates for
account of the Grantor or any Subsidiary at any of its offices, in Dollars or in
any other currency, and (ii) amounts due and payable to such Lender (or any
Affiliate of such Lender) under any Permitted Swap Agreement, against any
principal of or interest on any of such Secured Party’s Loans, or any other
amount due and payable to such Secured Party hereunder, which is not paid when
due (regardless of whether such balances are then due to such Person), in which
case it shall promptly notify the Borrower and the Collateral Agent thereof,
provided that such Secured Party’s failure to give such notice shall not affect
the validity thereof.

 

Section 10.13                      Releases.

 

(a)                                 Release.  The Liens created hereby shall be
released automatically (a) in accordance with Sections 4.1 and 4.4 of the
Collateral Agency Agreement and (b) upon Security Termination. Upon any such
release, the Collateral Agent will, at the Grantor’s sole expense, deliver to
the Grantor, without any representations, warranties or recourse of any kind
whatsoever, any Collateral held by the Collateral Agent hereunder which is
subject to such release, and execute and deliver to the Grantor such documents
as the Grantor may reasonably request to evidence such release.

 

(b)                                 Retention in Satisfaction.  Except as may be
expressly applicable pursuant to Section 9-620 of the UCC, no action taken or
omission to act by the Collateral Agent or the other Secured Parties hereunder,
including, without limitation, any exercise of voting or consensual rights or
any other action taken or inaction, shall be deemed to constitute a retention of
the Collateral in satisfaction of the Obligations or otherwise to be in full
satisfaction of the Obligations, and the Obligations shall remain in full force
and effect, until the Collateral Agent and the other Secured Parties shall have
applied payments (including, without limitation, collections from Collateral)
towards the Obligations in the full amount then outstanding or until such
subsequent time as is provided in Section 10.13(a).

 

Section 10.14                      Reinstatement.  The obligations of the
Grantor under this Agreement (including, without limitation, with respect to the
provision of collateral herein) shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Collateral Agent or any other Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or the Grantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or the Grantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

 

29

--------------------------------------------------------------------------------


 

Section 10.15                      Acceptance.  The Grantor hereby expressly
waives notice of acceptance of this Agreement, acceptance on the part of the
Collateral Agent and the other Secured Parties being conclusively presumed by
their request for this Agreement and delivery of the same to the Collateral
Agent.

 

Section 10.16                      Amendment and Restatement.  This Agreement
amends and restates the provisions of the Existing Parent GCA that relate to the
granting of a security interest or the provision of Collateral, which agreement
was assigned to the Collateral Agent pursuant to that certain Master
Reaffirmation and Assignment and Assumption of Liens and Security Interests,
dated as of the date hereof, by and among the Borrower, the other Existing
Grantors party thereto, the Grantor, Wells Fargo Bank, N.A., as administrative
agent, UMB Bank, N.A., as trustee and the Collateral Agent.  This Agreement
renews, continues and extends all security interests granted by Grantor which
are existing by virtue of the Existing Parent GCA, but the terms, provisions and
conditions of such security interests shall hereafter be governed in all
respects by this Agreement and any amendments, amendments and restatements,
supplements or other modifications hereto.  Notwithstanding the fact that the
Collateral described in and subject to the Existing Parent GCA is subject to the
security interests existing by virtue of this Agreement, this Agreement does
not, and shall not be construed to, release, novate, discharge, extinguish or
diminish, in any way, the security interests granted by Grantor existing by
virtue of the Existing Parent GCA, or the priority thereof.  The execution and
delivery of this Agreement shall not effect a novation of the Existing Parent
GCA, or the obligations and liabilities thereunder, and shall not evidence
repayment or termination of the obligations and liabilities of the Grantor under
the Existing Parent GCA.  The Grantor hereby acknowledges, agrees to comply with
and agrees to take any actions reasonably requested by the Collateral Agent to
facilitate the occurrence of the actions contemplated in this Section 10.16.

 

Section 10.17                      No Oral Agreements.  THIS AGREEMENT, THE
COLLATERAL AGENCY AGREEMENT AND THE PRIORITY LIEN DOCUMENTS (OTHER THAN THE
LETTERS OF CREDIT ISSUED UNDER THE CREDIT AGREEMENT) EMBODY THE ENTIRE AGREEMENT
AND UNDERSTANDING BETWEEN THE PARTIES AND SUPERSEDE ALL OTHER AGREEMENTS AND
UNDERSTANDINGS BETWEEN SUCH PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND
THEREOF.  THIS AGREEMENT, THE COLLATERAL AGENCY AGREEMENT AND THE PRIORITY LIEN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES HERETO.

 

Section 10.18                      Collateral Agent.

 

(a)                                 The parties acknowledge that all of the
rights, protections, immunities and powers (including, without limitation, the
right to indemnification) applicable to Wells Fargo Bank, National Association
as Collateral Agent under the Collateral Agency Agreement are hereby
incorporated by reference and shall be applicable to Wells Fargo Bank, National
Association as Collateral Agent under this Agreement as if fully set forth
herein.

 

30

--------------------------------------------------------------------------------


 

(b)                                 It is understood that any reference to the
Collateral Agent taking any action, making any determinations, requests,
directions, consents or elections, deeming any action or document reasonable,
appropriate or satisfactory, exercising discretion, or exercising any rights or
duties under this Agreement shall be pursuant to written direction from the
Controlling Priority Lien Representative.

 

[Signature Page to Follow]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

GRANTOR:

JONES ENERGY, INC.

 

 

 

 

 

By:

/s/ Robert J. Brooks

 

Name: Robert J. Brooks

 

Title: Executive Vice President and Chief Financial Officer

 

Signature Page to

Collateral Agreement

(Jones Energy, Inc.)

 

--------------------------------------------------------------------------------


 

 

Acknowledged and Agreed to as of the date hereof by:

 

 

COLLATERAL AGENT:

WELLS FARGO BANK, National Association

 

 

 

 

 

By:

/s/ Michael Pinzon

 

Name: Michael Pinzon

 

Title: Vice President

 

Signature Page to

Collateral Agreement

(Jones Energy, Inc.)

 

--------------------------------------------------------------------------------


 

Schedule 1

 

NOTICE ADDRESSES OF GRANTOR

 

c/o Jones Energy Holdings, LLC

Notice Address:

Attn:  Robert J. Brooks

807 Las Cimas Parkway

Suite 350

Austin, TX 78746

Telephone: 512-672-7170

Facsimile: 512-328-5394

 

Schedule 1 - 1

--------------------------------------------------------------------------------


 

Schedule 2

 

COMMERCIAL TORT CLAIMS

 

None.

 

Schedule 2 - 1

--------------------------------------------------------------------------------


 

Schedule 3

 

FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS

 

Uniform Commercial Code Filings

 

Debtor

 

Filing Type

 

Jurisdiction

Jones Energy, Inc.

 

UCC-1

 

Delaware

 

Schedule 3 - 1

--------------------------------------------------------------------------------


 

Schedule 4

 

CORRECT LEGAL NAME, LOCATION OF JURISDICTION OF ORGANIZATION, ORGANIZATIONAL
IDENTIFICATION NUMBER, TAXPAYER IDENTIFICATION NUMBER AND CHIEF EXECUTIVE OFFICE

 

Correct Legal Name:

Jones Energy, Inc.

Location of jurisdiction of organization:

Delaware

Organizational identification number:

5301435

Chief Executive Office

807 Las Cimas Parkway
Suite 350
Austin, TX 78746

 

 

Taxpayer identification number:

80-0907968

 

Schedule 4 - 1

--------------------------------------------------------------------------------


 

Schedule 5

 

PRIOR NAMES

 

1.              Jones Energy, Inc. was formerly known as Jones Energy, Ltd.,
before the latter was converted from a limited partnership into a corporation.

 

Schedule 5 - 1

--------------------------------------------------------------------------------